DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 14 identify the uniquely distinct feature of a planar speaker with damping material mounted between a top surface of a front pole and a diaphragm and playing back content causes the cone to move towards the front pole and causes the rear surface of the cone to come in contact with the damping material, and the cone has an asymmetric excursion caused in part by the damping material in combination with all the disclosed limitations of claims 1, 8 and 14.
The closest prior art, Sotome (US3496307) discloses a speaker, comprising: a cone; a surround attached to an outer edge of the cone; a magnet; a voice coil comprising multiple windings placed around the magnet, the voice coil attached to a bottom of the cone; a front pole mounted on a top surface of the magnet and below the cone; and damping, that is adhered to the front pole or the diaphragm; wherein playing back content that causes the cone to move towards the front pole causes a rear surface of the cone to come in contact with the damping but fails to teach the cone having an asymmetric excursion caused in part by the damping material; Salvatti discloses a planar speaker, comprising: a cone; a surround attached to an outer edge of the cone; a magnet; a voice coil comprising multiple windings placed around the magnet, the voice coil attached to a bottom of the cone; a front pole mounted on a top surface of the magnet and below the cone but fails to teach damping material mounted between a top surface of a front pole and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        9 September 2021